Citation Nr: 1222566	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left shoulder disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from March 1979 to November 1983, from January 1995 to June 1995, and from October 2004 to March 2005.  

This matter comes before Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An RO hearing was conducted in June 2010. 

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from current left shoulder disability related to an injury suffered while on active duty at Fort Riley, Kansas.  Specifically, he claims that he injured his shoulder in a fall from a truck in December 2004. .  

The Veteran's service treatment records (STRs) are silent for any complaints, treatment, findings or diagnosis of a left shoulder disability following the alleged accident in December 2004.  However, his STRs include a March 2006 Army Reserve retention examination report, in which he complained of left shoulder pain.  The Veteran reported that this had been going on since he fell from a truck while training to be deployed to Iraq in December 2004.  

Private medical records show that that the Veteran sought treatment, from Dr. J.T., for left shoulder pain in March 2006, during which he reported that the pain initially started one month earlier.  The Veteran was diagnosed with an acromioclavicular (AC) separation in his left shoulder.  Under the treatment plan in this private treatment record is a notation of degenerative joint disease (DJD) related to the Veteran's AC tear.  

The Board notes that the Veteran was afforded a VA medical examination in March 2009.  The examiner diagnosed the Veteran with a mild AC joint separation in his left shoulder, but did not provide an opinion as to the etiology of the injury.  Additionally, medical evidence of record at the time of the VA examination indicated the Veteran possibly suffered from DJD in the left shoulder; however, the examination report was silent as to the presence or absence of DJD in the Veteran's shoulder.  Without an opinion and rationale as to the etiology of the Veteran's current left shoulder disability, the Board is unable to conclude that the March 2009 VA examination was adequate.  Consequently, a new examination, with a complete opinion and rationale, is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, at the June 2010 RO hearing, the Veteran indicated that the same fall that injured his shoulder, caused an abdominal hernia that required reparative surgery.  He stated that while being treated for the hernia, he reported to the medical personnel treating him that he was also experiencing pain in his left shoulder.  The Veteran claims his hernia repair was performed at a non-military hospital (St. Francis Hospital) in Wichita, Kansas; however, records of such treatment do not appear to be associated with the claims file.  As such records may contain information pertinent to the Veteran's left shoulder disability, the must be secured for the record, if available.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request copies of all medical records documenting the claimed treatment at St. Francis Hospital in Wichita, Kansas where the Veteran was treated for a hernia repair in December 2004.

2.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any current left shoulder disability (to include DJD, if diagnosed).  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be conducted.  

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current left shoulder disorder is causally related to his active service, to include any injury during such service.  Detailed reasons should be furnished for the opinion.

3.  The RO should then review the expanded record (to include all evidence received since the most recent supplemental statement of the case) and determine whether service connection for  left shoulder disability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


